Gtjerky, J.
1. Conceding, but not deciding, that the defendants named in the petition were such members of a partnership as would make service upon them binding upon the partnership, no cause of action is set forth. An examination of the exhibit attached to the petition does not show that the plaintiff, even if entitled to maintain such an action, was entitled to recover the named amount sued for, or any other amount, from the named defendants or from the partnership.
2. The defendants arc alleged to be a fraternal-benefit partnership. The exhibit attached shows that no member is entitled to receive any “sick or funeral benefits” unless his dues shall have been paid in advance. There is no allegation that such had been done.
3. The court did not err in sustaining the general demurrer.

Judgment affirmed.


Broyles, O. J-, and MacIntyre, J., concur.